Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions to be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 17, 	Line 8, delete the word “the” (1st occurrence).
Line 8, before the word "a" insert --first elector switch control step--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed inventions regard following main features: 
(1) “reflection pixels and each of whose refractive index with respect to incident light is changed by a driving voltage” (or pixel voltage in the field of the art) for liquid crystal pixel
(2) each of the pixel circuits includes a charge pump
(3) when the driving voltage supplied to a corresponding liquid crystal is not higher than the predetermined maximum voltage, the charged pump controller is configured to output the control voltage to the corresponding liquid crystal layer without amplifying the control voltage, and when the driving voltage exceeds the predetermined maximum voltage, the charge pump controller is configured to the control the charge pump to amplify the control voltage (data voltage in the field of the art)
For the limitation (3), Applicant’s claimed limitation features that the pixel circuit is capable of conditionally amplifying depending on the value of the driving voltage and capable of not amplifying (without amplifying) the control voltage. In other words, the limitation (3) requires selective and conditional amplification based on the pixel voltage and data voltage.
Examiner conducted search to find the prior arts that would teach all the limitations discussed above alone or in combination but could not find them. The following prior arts the most relevant prior arts from the search.
Kimura et al (PGPUB 2003/0201729 A1) – Kimura teaches a pixel with light emitting element (OLED) with a charge pump 125 within the pixel as shown in Fig. 1A. Kimura fails to teach the limitations (1) and (3) discussed above.
Chen et al (PGPUB 2008/0055222 A1) – Chen teaches a liquid crystal display device with a charge pump 300 within the pixel as shown in Fig. 3. Chen fails to teach the limitations (1) and (3) discussed above. Particularly, Chen does not specifically teach selectively and conditionally amplifying based on the pixel voltage.
Toshiya et al (PGPUB 2012/0056558 A1) – Toshiya teaches a liquid crystal display pixel with either an amplifier as shown in Fig. 2 or a charge pump as shown in Fig. 6. Toshiya fails to teach the limitation (3), which requires conditionally and selectively amplifying or charge boosting as discussed above.
Amino (PGPUB 2015/0042632 A1) – Amino teaches a liquid crystal pixel with an amplifier within the pixel as shown in Fig. 2. Amino fails to teach that the amplifier is particularly a charge pump and that the pixel is necessarily utilizing external light (or being a reflection type pixel). Therefore, Amino fails to teach the limitations (1), (2), and (3) discussed above.
Takatori (PGPUB 2014/0085561 A1) and (PGPUB 2004/0171221 A1) – Takatori teaches a liquid crystal pixel with an amplifier inside as shown in Fig. 1. However, Takatori does not specifically teach the amplifier being a charge pump and that the pixel is necessarily utilizing external light (or being a reflection type pixel). Therefore, Takatori fails to teach the limitations (1),(2), and (3) discussed above.
Fukutome et al (PGPUB 2009/0121987 A1) – Fukutome teaches a liquid crystal display with an amplifier 101 as shown in Fig. 1A. Fukutome’s amplifier is capable of comparing the data voltage inputted as the video signal with the reference voltage REF to generate the pixel voltage. However, this is different from Applicant’s claimed invention, which makes the comparison between the pixel voltage and the reference voltage. Fukutome fails to teach the limitation (2) and (3) discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691